Citation Nr: 1212495	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, General Attorney




INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in New Orleans, Louisiana has original jurisdiction over this case.  

In the instant decision, the Board reopens a previously denied claim of entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record.  In consideration of this holding, the Board has recharacterized the reopened claim as reflected on the title page. 

In July 2010, the Veteran testified at a Travel Board hearing at the New Orleans RO before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied in a January 2004 rating decision.  The Veteran was notified of that decision, but did not perfect an appeal.

2.  The evidence received since the January 2004 rating decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has in-service stressors that are related to his fear of hostile military or terrorist activity and are consistent with the circumstances of his service.

4.  A VA psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.   

CONCLUSIONS OF LAW

1.  The January 2004 rating decision, which denied the claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable nature of the Board's decision, the Board finds that further discussion of the VCAA is not required.

New and Material Evidence

The RO initially denied the Veteran's claim of entitlement to service connection for PTSD in a January 2004 rating decision.  The RO found that there was no probative evidence demonstrating that the Veteran had a current diagnosis of PTSD or credible supporting evidence that the claimed in-service stressors occurred.  The Veteran did not file a timely appeal of the decision and it became final.                  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103. 

The Veteran filed this application to reopen his claim in June 2005.  Although the RO reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The claim for service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in January 2004 consisted of the Veteran's statements, service treatment records, DD Form 214 and personnel file. 

Newly received evidence includes: outpatient records and an April 2006 VA examination report diagnosing PTSD; the Veteran's statements dated June 2005, July 2005, May 2007, and August 2007; undated photographs submitted in June 2005; the Veteran's PTSD questionnaire; a letter from the Veteran's wife; and the July 2010 hearing testimony, in which the Veteran provided additional details regarding his stressor incidents during service.  This evidence was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Namely, the evidence relates to previously unestablished facts (a diagnosis of PTSD and supporting evidence of claimed stressors leading to PTSD).  Accordingly, the claim for service connection for PTSD is reopened.

Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

In order to establish service connection for a claimed disability, generally there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA recently amended 38 C.F.R. § 3.304(f), effective July 13, 2010, to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  75 Fed. Reg. 39,843 (July 13, 2010), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  See Id. at 39,852.  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.                       Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his PTSD stems from several stressors that occurred while he was serving in Vietnam from October 1970 to December 1971.  Specifically, the Veteran contends that upon arriving in Vietnam in the fall of 1970 he saw the body of a dead soldier who had accidentally been shot in the head.  Moreover, he has consistently reiterated that he shot mortars during tower duty and detonated a mine, killing two enemy soldiers.  See, e.g., the Veteran's statements dated July 2005, May 2007 and August 2007; see also Board Hearing Transcript (Tr.) at 11.  The Veteran also asserts that in conjunction with his duties as a clerk he had to travel by jeep through hostile territories to deliver supplies.  On one such occasion, in July 1971, he was delivering gasoline to a compound when the truck in front of him underwent sniper fire and turned over, injuring a soldier on board.  The Veteran claims that he helped the injured soldier out of the truck and brought him back to safety.  See Veteran's statements dated June 2005, July 2005, and May 2007; see also Board Hearing Tr. at 8-9.  

According to the Veteran, one of his most traumatic stressors occurred in December 1971, when he was on board a helicopter that lost oil pressure and was forced to make an emergency landing in enemy territory to conduct repairs.  During the July 2010 hearing, the Veteran became emotional while discussing this traumatic event and testified that he feared that he was going to die or become a prisoner of war.  The Veteran further stated that upon take off, he saw the enemy about 600 or 700 yards away coming toward the direction of the helicopter.  See Board Hearing Tr. at 14-16.

During a VA examination in April 2006, the Veteran reported the helicopter incident as his greatest stressor.  The VA examiner noted that the Veteran cried during this portion of the examination and stated that he was frightened by the fact that the helicopter had to land in enemy territory.  The Veteran also reported that he was responsible for tower duty and described having vivid memories of shooting mortars.  After performing a mental status examination, the evaluating psychologist determined that the Veteran fit the criteria for a diagnosis of PTSD.  Although conceding that the Veteran's stressors were weak, the examiner emphasized that the Veteran re-experienced his stressors through nightmares, intrusive thoughts, and emotional instability, and was able to report some link between his stressors and his symptoms.  Accordingly, the psychologist provided an Axis I diagnosis of PTSD. 

The Board concludes that the evidence of record supports the Veteran's claim for service connection for PTSD.  The Veteran's alleged stressors are related to fear of hostile military or terrorist activity, namely that he was confronted with an event that involved threatened death or a threat to his physical integrity and that he responded to these events with a psychological or psycho-physiological state of fear.  For example, his claimed stressors include a fear of being attacked while making an emergency helicopter landing in hostile territory and while shooting mortars at the enemy.  He has consistently stated that he feared that he may die or become a prisoner of war, particularly during the helicopter event.  These stressors are consistent with the places, types, and circumstances of the Veteran's service.         38 U.S.C.A. § 1154(a), and the Board finds the Veteran to be credible in his recitation of the stressors.  Specifically, service personnel records confirm that the Veteran served as a clerk near the Cambodian border in the Quang Duc Province of Vietnam.  The Veteran has testified that in addition to being a clerk, he performed tower and guard duty, which is supported by photographs he submitted in conjunction with his claim.  He also received a Bronze Star Medal for meritorious achievement in ground operations against hostile forces.  

As the record does not contain clear and convincing evidence to the contrary, the Veteran's competent and credible lay testimony is sufficient to establish the occurrence of the claimed in-service stressors related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the April 2006 VA psychologist diagnosed PTSD and linked the stressors with the PTSD diagnosis, and there is no contradictory medical opinion of record.  Id.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.

Service connection for PTSD is granted.



_______________________________________
LAURA H. ESKENAZI
Veterans Law Judge Board of Veterans' Appeals

Department of Veterans Affairs


